Citation Nr: 1731036	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-35 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral chronic ingrown toenails, previously claimed as left foot 1st digit paronychia.

2.  Entitlement to service connection for a lumbar spine disorder, claimed as back pain, somatic dysfunction, and lumbar strain, to also include bilateral radiculopathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2010.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Initially, the Board notes that the issues of entitlement to service connection for atopic dermatitis and bilateral plantar fasciitis were certified to the Board in July 2016.  A careful review of the Veteran's December 2012 substantive appeal, VA Form 9, reveals that the Veteran did not formalize an appeal of those issues after the issuance of the Statement of the Case.  The existence of a VA Form 8 (Certification of Appeal) does not confer or deprive the Board of jurisdiction, but rather is a signal that the Veterans Benefit Administration has completed any action regarding those issues.  Ultimately, it is the Board's responsibility to determine its own jurisdiction.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.203 (2016).  As such, the Board has determined that those issues are not before it at this time.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Holland v. Gober, 10 Vet. App. 433 (1997).

Inasmuch as radiculopathy is a neurological manifestation of a lumbar spine disability, it is included with the claim of service connection for a lumbar spine disorder.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran's bilateral chronic ingrown toenails are related to military service.

2.  The Veteran's lumbar spine disorder is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral chronic ingrown toenails, previously claimed as left foot 1st digit paronychia, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a lumbar spine disorder, claimed as back pain, somatic dysfunction, and lumbar strain, to also include bilateral radiculopathy of the lower extremities, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

The Veteran is claiming entitlement to service connection for bilateral chronic ingrown toenails and lumbar strain.  The Veteran, who filed a pre-discharge compensation claim the day before he left service on August 31, 2010, asserts that the disabilities were incurred in service.  Based on the evidence as detailed below, the Veteran's claims for service connection for bilateral chronic ingrown toenails and a lumbar spine disorder are granted.

There are multiple notations in the Veteran's service treatment records regarding observation of and treatment for back and toenail issues.  In September 2009, a medical provider diagnosed a recurrent ingrown toenail of the left foot.  Additionally, the Veteran reported that he was lifting heavy equipment when his back pain first started in December 2009.  In May 2010, he was diagnosed with lumbar strain.  In his claim, the Veteran stated that he suffered from bilateral chronic ingrown toenails.  The Board finds that the Veteran is competent to identify a chronic ingrown toenail condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Although there was no evidence of the above disorders during the December 2012 VA examination, the Veteran received near-contemporaneous diagnoses for the above disorders at the time he filed his pre-discharge claim.  See VA Adjudication Procedures Manual (M21-1MR), Part IV.ii.2.B.1.b.  Therefore, the Board finds that the Veteran has currently diagnosed disabilities for the purposes of VA disability benefits.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Given the well-documented treatment and diagnosis during service of the Veteran's chronic ingrown toenails and lumbar spine disorder, the Board finds that service connection is warranted.  Furthermore, as the Board is granting service connection for a lumbar spine disorder, the Board is also granting service connection for lumbar radiculopathy, which was diagnosed during an April 2013 visit to an orthopedic physician.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral chronic ingrown toenails, previously claimed as left foot 1st digit paronychia, is granted.

Service connection for a lumbar spine disorder, claimed as back pain, somatic dysfunction, and lumbar strain, to also include bilateral radiculopathy of the lower extremities, is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


